               Case 5:18-cr-00258-EJD Document 741 Filed 02/26/21 Page 1 of 6




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                      )   Case No. CR-18-00258-EJD
15                                                  )
             Plaintiff,                             )   REVISED JOINT PROPOSED SCHEDULE OF
16                                                  )   THE ORDER OF CALL FOR MOTIONS IN
        v.                                          )   LIMINE
17                                                  )
     ELIZABETH HOLMES and                           )   Hon. Edward J. Davila
18   RAMESH “SUNNY” BALWANI,                        )
                                                    )
19           Defendants.                            )
                                                    )
20                                                  )

21                               REVISED JOINT PROPOSED SCHEDULE
22           Defendant Elizabeth A. Holmes and the United States of America, by and through their counsel,
23 have met and conferred and respectfully submit this revised joint proposed schedule of the order of call

24 for the parties’ motions in limine.

25                                           TUESDAY: MAY 4, 2021
26                    1    Dkt. 588           Government’s MIL No. 1 to preclude defendant
                           Mot. 588           from offering an improper defense of blaming her
27                         Opp. 659           victims
28                         Reply 726

     REVISED JOINT PROPOSED SCHEDULE OF THE ORDER OF CALL FOR MOTIONS IN LIMINE
     CR-18-00258 EJD                          1
             Case 5:18-cr-00258-EJD Document 741 Filed 02/26/21 Page 2 of 6




 1                2     Dkt. 588         Government’s MIL No. 2 to preclude the defense
                        Mot. 588         from referencing punishment in front of the jury
 2                      Opp. 659
                        Reply 726
 3

 4                3     Dkt. 588         Government’s MIL No. 3 to preclude an improper
                        Mot. 588         advice-of-counsel defense
 5                      Opp. 659
                        Reply 726
 6
                  4     Dkt. 563         Holmes’ MIL to exclude evidence of anecdotal
 7                      Mot. 563         test results and Government’s MIL No. 10 to
 8                      Opp. 682         admit relevant testimony from “non-paying”
                        Reply 730        patients witnesses
 9
                        Dkt. 588
10                      Mot. 588
                        Opp. 659
11                      Reply 726
12                5     Dkt. 561         Holmes’ MIL to exclude evidence of fact-
                        Mot. 561         percipient witnesses
13
                        Opp. 660
14                      Reply 705

15                6     Dkt. 562         Holmes’ MIL to exclude customer impact
                        Mot. 562         evidence
16                      Opp. 676
                        Reply 706
17
                  7     Dkt. 569         Holmes’ MIL to exclude evidence of alleged
18                      Mot. 569         violations of industry standards and government
                        Opp. 670         regulations
19
                        Reply 712
20
                  8     Dkt. 570         Holmes’ MIL to exclude Theranos’ customer
21                      Mot. 570         service spreadsheets
                        Opp. 665
22                      Reply 713
23                                    WEDNESDAY: MAY 5, 2021
                  1     Dkt. 588        Government’s MIL No. 4 re government charging
24
                        Mot. 588        decisions
25                      Opp. 659
                        Reply 726
26
                  2     Dkt. 588         Government’s MIL No. 5 to preclude defendant
27                      Mot. 588         from presenting an improper good-faith defense
                        Opp. 659
28

     REVISED JOINT PROPOSED SCHEDULE OF THE ORDER OF CALL FOR MOTIONS IN LIMINE
     CR-18-00258 EJD                          2
             Case 5:18-cr-00258-EJD Document 741 Filed 02/26/21 Page 3 of 6




 1                      Reply 726
 2                3     Dkt. 560           Holmes’ MIL to exclude expert opinion testimony
                        Mot. 560           of Dr. Stephen Master
 3                      Opp. 668
                        Reply 704
 4

 5                4     Dkt. 574           Holmes’ MIL to exclude evidence of CMS survey
                        Mot. 574           findings and sanctions and Government’s MIL
 6                      Opp. 675           No. 6 to admit CMS Form-2567
                        Reply 717
 7
                        Dkt. 588
 8                      Mot. 588
                        Opp. 659
 9                      Reply 726
10                5     Dkt. 572           Holmes’ MIL to exclude evidence of remedial
11                      Mot. 572           measures and settlements
                        Opp. 673
12                      Reply 715

13                6     Dkt. 573           Holmes’ MIL to exclude FDA inspection evidence
                        Mot. 573
14                      Opp. 674
                        Reply 716
15
                  7     Dkt. 575           Holmes’ MIL to exclude evidence relating to
16
                        Mot. 575           Theranos’ interactions with government
17                      Opp. 677           regulatory agencies
                        Reply 718
18
                                          THURSDAY: MAY 6, 2021
19                1     Dkt. 567           Holmes’ MIL to exclude evidence concerning
                        Mot. 567           wealth, spending, and lifestyle
20                      Opp. 663
21                      Reply 710

22                2     Dkt. 566/576       Holmes’ MILs to exclude evidence of Theranos’
                        Mots. 566 & 576    trade secrets practices and to exclude evidence and
23                      Opps. 672 & 666    argument concerning third-party testing platforms
                        Replies 709 &
24                      719
25
                  3     Dkt. 578           Holmes’ MIL to exclude certain news articles
26                      Mot. 578
                        Opp. 667
27                      Reply 721
28                4     Dkt. 565           Holmes’ MIL to exclude evidence of bad acts and
     REVISED JOINT PROPOSED SCHEDULE OF THE ORDER OF CALL FOR MOTIONS IN LIMINE
     CR-18-00258 EJD                          3
             Case 5:18-cr-00258-EJD Document 741 Filed 02/26/21 Page 4 of 6




 1                        Mot. 565           false or misleading statements by Theranos agents
                          Opp. 662           and employees and Government’s MIL No. 8 to
 2                        Reply 708          admit statements by Theranos and Theranos
                                             employees and agents offered by the Government
 3                        Dkt. 588
                          Mot. 588
 4
                          Opp. 659
 5                        Reply 726

 6                  5     Dkt. 564           Holmes’ MIL to exclude certain Rule 404(b)
                          Mot. 564           evidence for lack of expert support
 7                        Opp. 661
                          Reply 707
 8
                    6     Dkt. 588           Government’s MIL No. 7 to admit text messages
 9                        Mot. 588           between Defendant and Balwani offered by the
10                        Opp. 659           Government
                          Reply 726
11
                    7     Dkt. 588           Government’s MIL No. 8 to exclude self-serving
12                        Mot. 588           hearsay statements made and offered by
                          Opp. 659           Defendant
13                        Reply 726
14                  8     Dkt. 588           Government’s MIL No. 11 for an order to produce
                          Mot. 588           reverse Jencks including any in camera proffers
15
                          Opp. 659
16                        Reply 726

17

18         Ms. Holmes is not requesting oral argument on the following motions, but counsel will of course

19 answer any questions that the Court may have with respect to the motions.

20                  1     Dkt. 568           Holmes’ MIL to exclude evidence and argument
                          Mot. 568           by the government as to the purported inaccuracy
21                        Opp. 664           or unreliability of tests not identified in the Bill of
                          Reply 711          Particulars
22
                    2     Dkt. 571           Holmes’ MIL to exclude evidence of settlements
23                        Mot. 571
24                        Opp.671
                          Reply 714
25
                    3     Dkt. 577           Holmes’ MIL to exclude evidence of alleged
26                        Mot. 577           blaming and vilifying of competing companies
                          Opp. 678           and journalists
27                        Reply 720
28

     REVISED JOINT PROPOSED SCHEDULE OF THE ORDER OF CALL FOR MOTIONS IN LIMINE
     CR-18-00258 EJD                          4
             Case 5:18-cr-00258-EJD Document 741 Filed 02/26/21 Page 5 of 6




 1 DATED: February 26, 2021                      Respectfully Submitted,

 2

 3                                               /s/ Amy Mason Saharia
                                                 AMY MASON SAHARIA
 4                                               Attorney for Elizabeth Holmes
 5
     DATED: February 26, 2021
 6
                                                 STEPHANIE M. HINDS
 7                                               Attorney for the United States,
                                                 Acting Under Authority Conferred
 8                                               By 28 U.S.C. § 515
 9
                                                 /s/ Robert Leach
10                                               ROBERT S. LEACH
                                                 JEFF SCHENK
11                                               JOHN C. BOSTIC
                                                 VANESSA BAEHR-JONES
12                                               Assistant United States Attorneys
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     REVISED JOINT PROPOSED SCHEDULE OF THE ORDER OF CALL FOR MOTIONS IN LIMINE
     CR-18-00258 EJD                          5
             Case 5:18-cr-00258-EJD Document 741 Filed 02/26/21 Page 6 of 6




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on February 26, 2021, a copy of this filing was delivered via ECF on all

 3 counsel of record.

 4

 5                                                      /s/ Amy Mason Saharia
                                                        AMY MASON SAHARIA
 6                                                      Attorney for Elizabeth Holmes
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     REVISED JOINT PROPOSED SCHEDULE OF THE ORDER OF CALL FOR MOTIONS IN LIMINE
     CR-18-00258 EJD
